UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUSTINA JOUNGSOON KIM,

                                 Plaintiff,
                                                                  21-CV-3710 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
SONYA Y. BRYANT; NENOOCH LLC;
WILLIAM NORIS,

                                 Defendants.

         Pursuant to the order issued July 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed under

Rule 12(h)(3) of the Federal Rules of Civil Procedure.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
